MacIntyre, J.,
dissenting. In the instant case, when the confessing of the accused is eliminated, the other evidence is not sufficient to show beyond a reasonable doubt that there was a wilful and malicious burning of the house destroyed by fire. “ Before a person charged with a particular crime can be lawfully found guilty thereof, it is necessary to establish the corpus delicti. This can not be done by the mere extrajudicial confession of the accused. There must be aliunde proof of the corpus delicti.” Bines v. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33).